 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     DOUGLAS J. BOLLEFER,
 8
                                Plaintiff,                   CASE NO. C19-1856-BAT
 9
            v.                                               ORDER GRANTING PLAINTIFF’S
10                                                           MOTION TO SUPPLEMENT THE
     COMMISSIONER OF SOCIAL SECURITY,                        ADMINSTRATIVE RECORD,
11                                                           DENYING THE MOTION TO
                                Defendant.                   RECONSIDER, AND DENYING THE
12                                                           REQUEST FOR ORAL ARGUMENT

13          Pro se plaintiff filed a motion for discovery that has been construed as a motion to

14   supplement the administrative record. Dkt. 14. Plaintiff contends that he mailed two documents

15   identified as Dockets 054108 and 054109—so-labeled because they were part of a state

16   unemployment benefits action—and those documents should have been part of the

17   administrative alongside Docket 054107. Dkt. 14; see Tr. 14–16 (Docket 054107). In response,

18   the Commissioner contends there is no evidence the Commissioner ever received Dockets

19   054108 and 054109 and therefore cannot produce them and, in any event, plaintiff cannot

20   demonstrate that the requested documents show a reasonable possibility of changing the outcome

21   of the current appeal. Dkt. 17. In reply, plaintiff cites photo scans of the first pages of Dockets

22   054108 and 054109 that currently exist in the administrative record. Dkt. 18, at 5–6; see Tr. 437–

23   47. Plaintiff states that he can produce copies of Documents 054108 and 054109 upon request
     ORDER GRANTING PLAINTIFF’S MOTION TO SUPPLEMENT THE
     ADMINSTRATIVE RECORD, DENYING THE MOTION TO
     RECONSIDER, AND DENYING THE REQUEST FOR ORAL
     ARGUMENT - 1
 1   and that they are relevant to the question of alleged onset date. Dkt. 18, at 6.

 2          The Court GRANTS plaintiff’s motion to supplement the administrative record and

 3   DIRECTS plaintiff to attach Dockets 054108 and 054109 to his opening brief. Dkt. 14. The

 4   Court takes judicial notice that the parties disagree about whether they were actually received by

 5   the Commissioner and that these documents are officially part of a state administrative

 6   proceeding. For the reasons previously stated, the Court DENIES plaintiff’s request to

 7   reconsider the Court’s decision to deny supplementing the administrative record with irrelevant

 8   documentation. See Dkt.16. The Court DENIES as unnecessary plaintiff’s request for oral

 9   argument on the current motion. The Court reminds plaintiff that the current action is an appeal,

10   not a trial. The Court will be reviewing whether the ALJ’s decision was supported by substantial

11   evidence and free from harmful legal error. The Court will not be determining the adequacy or

12   inadequacy of the Commissioner’s mailing or filing procedures. Plaintiff’s argumentation should

13   be directed toward whether the ALJ’s decision was factually and legally supported.

14          DATED this 19th day of March, 2020.

15

16                                                          A
                                                            BRIAN A. TSUCHIDA
17                                                          Chief United States Magistrate Judge

18

19

20

21

22

23

     ORDER GRANTING PLAINTIFF’S MOTION TO SUPPLEMENT THE
     ADMINSTRATIVE RECORD, DENYING THE MOTION TO
     RECONSIDER, AND DENYING THE REQUEST FOR ORAL
     ARGUMENT - 2
